     Case 2:17-cv-10966-RHC-RSW ECF No. 61 filed 04/30/20           PageID.291     Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION

BRANDON FARNSWORTH AND
TYRONE WILLIAMS,

               Plaintiffs,
v.
                                          CASE NO: 17-CV-10966

CAREY JOHNSON,

               Defendant.
                               /
                    ORDER ADOPTING MAGISTRATE JUDGE’S REPORT
                              AND RECOMMENDATION

         This matter was referred to United States Magistrate R. Steven Whalen pursuant to 28

U.S.C. §636(b)(1)(B) and Local Rule 72.1. In his report filed on March 30, 2020, the

magistrate judge recommended that this court grant Defendant Johnson’s [ Dkt #47] motion

to dismiss Plaintiff Williams claims against her with prejudice. No objections have been filed

pursuant to 28 U.S.C.§ 636(b)(1)(C), thus further appeal rights are waived.1

         The court ADOPTS the Report and Recommendation for purposes of this Order.

         Accordingly, IT IS ORDERED that, for the reasons set forth in the Magistrate Judge’s

Report and Recommendation Defendant Johnson’s [Dkt #47] Motion to Dismiss Tyrone

Williams’s Claims against her is GRANTED and the claims are DISMISSED WITH

PREJUDICE.

                                           S/Robert H. Cleland
                                          ROBERT H. CLELAND
                                          UNITED STATES DISTRICT JUDGE


Dated: April 30, 2020


         1
       The failure to object to the magistrate judge’s report releases the court from its duty to
independently review the motion. Thomas v. Arn, 474 U.S. 140, 149 (1985).
 Case 2:17-cv-10966-RHC-RSW ECF No. 61 filed 04/30/20            PageID.292     Page 2 of 2




I hereby certify that a copy of the foregoing document was mailed to counsel of record and/or
pro se parties on this date, April 30, 2020, by electronic and/or ordinary mail.


                                         S/Lisa Wagner
                                        Case Manager and Deputy Clerk
                                        (810) 292-6522

                                        .




                                              2
